

115 HRES 771 IH: Honoring and recognizing the 40th anniversary of Cheyney University’s historic, momentous, and epic 1978 NCAA Division II Basketball Championship win.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 771IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Evans (for himself and Mr. Brady of Pennsylvania) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONHonoring and recognizing the 40th anniversary of Cheyney University’s historic, momentous, and epic
			 1978 NCAA Division II Basketball Championship win.
	
 Whereas, since it was founded in 1837, Cheyney University has been a true treasure in the Commonwealth of Pennsylvania;
 Whereas the Commonwealth of Pennsylvania is the proud home of Cheyney University, the Nation’s first historically Black college and university (HBCU);
 Whereas, on March 18, 2018, Cheyney University will celebrate the 40th anniversary of its notable NCAA Division II Basketball Championship win;
 Whereas the Cheyney State College Wolves basketball team made history in 1978 when they defeated the team from the University of Wisconsin-Green Bay with a score of 47–40 in Springfield, Missouri, bringing home the school’s first national championship victory;
 Whereas just as the victorious 2018 Super Bowl Champions Philadelphia Eagles defied all the odds to prove that underdogs can and will be victorious, so too did the number-4-ranked Cheyney State College Wolves by defeating the number-1-ranked University of Wisconsin-Green Bay team in the 1978 NCAA Division II Basketball Championship game;
 Whereas Coach John Chaney was the NCAA Division II Coach of the Year; and Whereas we extend congratulations to the entire 1978 Cheyney Wolves team, which included John Butts, Duane Coleman, All-American Milt Colston, Tournament MVP Andrew Fields, Kenny Hinson, Jeffrey Hutcherson, Roger Leysath, Gerald Mills, Charles Murphy, Gilbert Saunders, Arthur Stone, and John Walter—under the leadership of legendary Naismith Hall of Fame Coach John Chaney: Now, therefore, be it
	
 That the House of Representatives proudly celebrates and recognizes Cheyney University on the 40th anniversary of their historic 1978 NCAA Division II championship win.
		